[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL JUDGMENT
After hewing on the motion of Robert and Dorothyann van Rhijn for interest, counsel fees and punitive damages, pursuant to the court's reservation of these issues in its Memorandum of Decision of September 26, 2001,
It is hereby ordered:
  1. The movants are awarded interest at the rate of 10% per annum from March 27, 2000 to the date of judgment noted above. Interest continues to run post judgment, see § 37-3a, Connecticut General Statutes.
  2. The movants are awarded counsel fees and legal costs in the amount of $76,522.41, representing $76,147.41 outlined in the motion plus $375.00 for this hearing.
CT Page 15119
  3. After reading the cases cited by counsel for all parties, the court concludes that the defendant White's behavior revealed a reckless indifference to the rights of others and an intentional and wanton violation of those rights. See Gargano v. Heyman, 203 Conn. 616, 622 (1987).
The movants are awarded the additional sum of $38,841.00 as punitive damages, said sum representing one half of the total damages award in the principal action.
  By the Court, Anthony V. DeMayo, J.T.R.